DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II claims 8-20 in the reply filed on 12-2-2021 is acknowledged.  The restriction is made final.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (unit, support, assembly) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a can body support structured to receive can bodies” in claim 8, line 5, “a can body actuator assembly structured to move can bodies” in claim 8, line 6 and “a number of roller die unit actuating assemblies” in claim 10, lines 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 8, the language “of a” is indefinite, it is not clear whether the base reformer assembly is a part “of a” plurality of base reformer units, or if a plurality of base reformer units are a part of the base reformer assembly.
Claim 8, line 15 sets forth “a generally toroid chuck”.  It is not clear what a scope of “generally toroid” is since a toroid is a surface of revolution with a hole in the middle and it’s a definite mathematical description so “generally toroid” can be read as non-toroidal.
Claim 17 recites the limitation "said can body ejection system conduit assembly" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "each said can body ejection system ejection nozzle" in lines 12 and 13.  There is insufficient antecedent basis for this limitation in the claim.  The can body ejection system is set forth in claim 16 and it seems as if claim 17 should depend from claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babbitt et al. (5,706,686).  Babbitt discloses a base reformer station (Fig. 9) having a plurality of base reformer units (50) comprising; a housing assembly (100), a drive shaft (56) rotatably coupled to the housing (Figs. 5 and 6), a can body support (104) which receives a can from a transfer assembly (starwheel; 40) and a can body actuator assembly (can push ram; 30) which moves the can body axially on the can body support (col. 5, lines 32-37).  Babbitt discloses a base reformer assembly (Fig. 9) including a support plate (19), a plurality of base reformer units (50) and a roller die actuating assembly (60,82,82’) including a cam plate (86; Fig. 7) and a number (2; Fig. 7) of roller die unit actuating assemblies (82’).  The cam plate (86) is fixedly coupled to the housing assembly (it is fixed within housing, 100; Figs. 5 and 6).  The cam plate (86) defines a number (85) of cam channels.  Each base reformer unit (50) is coupled to the base reformer station support plate (19; Fig. 9).  Each base reformer unit includes a toroidal chuck comprising roller guides (94,96; Figs. 5 and 6) and cooperating housing end (101; Figs. 5 and 6) and a roller die (26) wherein the chuck clamps the roller flange (92) of the roller die (26).  The cam plate (86) is operatively coupled to each roller die .  
Regarding claim 9, the roller die unit actuating assembly includes a parallel linkage (82) wherein parallel guide blocks (82; col. 7, lines 22) are mounted to a part (60) of the roller die actuating assembly.  Regarding claim 18, the roller die unit actuating assembly (60,82,82’) does not include gears.  Regarding claim 19, the roller die unit actuating assembly is a cam actuated actuating assembly since actuating assembly parts (82’) are cams (col. 7, lines 23 and 39).  Regarding claim 20, a roller die friction reducing device having friction reducing elements (ball bearings; 90) is sealed interiorly in raceways (Figs. 5 and 6) and is disposed between the roller die (26) and the toroid chuck (94,96,101). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt in view of Bowlin (6,637,247).  Babbitt does not disclose a can body ejection system having pressurized fluid.  Bowlin teaches a can body ejection system comprising an air manifold assembly (154) and an air manifold conduit assembly (248) having nozzle ports (20-34)in a can forming machine (12) with a can starwheel (40), the .
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 8 and overcoming the 35 USC 112, 2nd paragraph rejection.  The prior art of record does not disclose a parallel linkage including a first link member, second link member which define pivot couplings, first and second cam followers coupled to the links and a cam plate having first and second cooperative cam channels including the limitations of base claim 8.  Claims 11-15 would be allowable as they depend from allowable claim 10.  
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 8 and overcoming the 35 USC 112, 2nd paragraph rejection.  The prior art of record does not disclose a fixed manifold and a rotating manifold as claimed including the limitations of base claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725